   Case: 1:16-cv-04631 Document #: 151 Filed: 04/19/19 Page 1 of 3 PageID #:5005




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 DORIS CAMPBELL, et al.,                        )
                                                )
                  Plaintiffs,                   )
                                                )      No. 1:16-cv-04631
        v.                                      )
                                                )
 CHARLES A. WHOBREY, et al.,                    )      The Honorable Edmond E. Chang
                                                )
                  Defendants.                   )

  DECLARATION OF AMANDA AMERT IN SUPPORT OF PLAINTIFFS’ MOTION
    FOR SUMMARY JUDGMENT AND STATEMENT OF UNDISPUTED FACTS

       I, Amanda Amert, declare as follows:


       1.     I am an attorney at Jenner & Block LLP, counsel for Plaintiffs in the above-

captioned case.

       2.     I submit this declaration in support of Plaintiffs’ Motion for Summary Judgment

and Statement of Undisputed Facts.

       3.     Attached as Exhibit 1 is a true and correct copy of the full administrative record

produced by Defendants in this case (DEF_CENTRALST_000001-000526), filed under seal.

       4.     Attached as Exhibit 2 is a true and correct copy of section 1.04 of the Central

States, Southeast and Southwest Areas Pension Plan document.

       5.     Attached as Exhibit 3 is a true and correct copy of the letter dated November 4,

2016 from Defendant Thomas Nyhan to Ken Hoffman.

       6.     Attached as Exhibit 4 is a true and correct copy of the Central States, Southeast

and Southwest Areas Pension Plan’s 2017 IRS Form 5500, Schedule of Expected Payments.

                                [SIGNATURE BLOCK ON NEXT PAGE]
Case: 1:16-cv-04631 Document #: 151 Filed: 04/19/19 Page 2 of 3 PageID #:5006




Dated: April 19, 2019                    /s/ Amanda S. Amert
                                         Amanda S. Amert

                                         JENNER & BLOCK LLP
                                         353 N. Clark Street
                                         Chicago, IL 60654-3456
                                         Phone: (312) 222-9350
                                         Facsimile: (312) 527-0484
                                         aamert@jenner.com

                                         Attorney for Plaintiffs




                                     2
   Case: 1:16-cv-04631 Document #: 151 Filed: 04/19/19 Page 3 of 3 PageID #:5007




                                  CERTIFICATE OF SERVICE

    I certify that on April 19, 2019, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.

                                                           /s/ Amanda S. Amert
                                                           Amanda S. Amert
